Case 2:19-cv-01717-RGK-AGR Document 87 Filed 10/22/19 Page 1 of 4 Page ID #:958



1    Jeffrey L. Kessler (admitted pro hac vice)
     jkessler@winston.com
2    David G. Feher (admitted pro hac vice)
     dfeher@winston.com
3    WINSTON & STRAWN LLP
     200 Park Avenue
4    New York, New York 10166
     Telephone: (212) 294- 6700
5    Facsimile: (212) 294-4700
6    Cardelle B. Spangler (admitted pro hac vice)
     cspangler@winston.com
7    WINSTON & STRAWN LLP
     35 West Wacker Drive
8    Chicago, Illinois 60601
     Telephone: (312) 558-5600
9    Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
12   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
13   Facsimile: (213) 615-1750
14   Jeanifer E. Parsigian (SBN: 289001)
     jparsigian@winston.com
15   WINSTON & STRAWN LLP
     101 California St., 35th Floor
16   San Francisco, California 94111
     Telephone: (415) 591-1000
17   Facsimile: (415) 591-1400
18   Attorneys for Plaintiffs
19
                            UNITED STATES DISTRICT COURT
20
            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
21
                                              Case No. 2:19-cv-01717-RGK-AGR
22   ALEX MORGAN, et al.,
                                              [Discovery Matter]
23                 Plaintiffs/Claimants,
                                              JOINT REPORT RE: DISCOVERY
24   v.                                       DISPUTE
25   UNITED STATES SOCCER                     Date: October 23, 2019
     FEDERATION, INC.,                        Time: 10:00 AM
26
                   Defendant/Respondent.
27
28


                JOINT REPORT RE: DISCOVERY DISPUTE - CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 87 Filed 10/22/19 Page 2 of 4 Page ID #:959



1          As ordered by the Court, the parties shall telephonically appear before the Court
2    on October 23, 2019 for a status conference concerning Plaintiffs’ efforts to forensically
3    image each Plaintiff’s cell phone and produce responsive cell phone data (e.g., text
4    messages) for seven agreed upon Plaintiffs. Additionally, with permission from the
5    Court, the parties intend to address additional discovery disputes. Pursuant to the
6    Court’s procedures, the parties hereby submit this Joint Report listing each discovery
7    dispute to be addressed during the telephonic discovery conference scheduled for
8    October 23, 2019 at 10:00 a.m.:
9          Issue No. 1: Whether Plaintiffs should be required to review and produce
10   responsive non-privileged text messages from the remaining 21 Plaintiffs, in addition
11   to the 7 Plaintiffs referenced above.
12         Issue No. 2: Whether Defendant should be required to review and produce
13   electronically stored information (ESI) from additional custodians, including USSF
14   employees listed in USSF’s initial disclosures (Kay Bradley, John Collins, Aaron
15   Heifetz and Pinky Raina), and additional USSF employees Plaintiffs have requested
16   (Tonya Wallach, Neil Buethe, Steve Hoffman, and Michael Gressle).
17         Issue No. 3: Whether Plaintiffs’ counsel should be required to review the private
18   social media feeds and messages for responsive documents.
19         Issue No. 4: Plaintiff seeks a date certain for Defendant’s production, in light of
20   Defendant’s representation that it is unable to meet the agreed-upon production deadline
21   of October 31.
22         Issue No. 5: Whether Defendant should be required to produce the collective
23   bargaining proposals exchanged during the current ongoing negotiations over a new
24   collective bargaining agreement for the Men’s National Team.
25         Issue No. 6: Whether Plaintiffs should be required to collect, review, and produce
26   documents related to Plaintiffs’ income for their soccer-related activities outside the
27   scope of their employment with USSF.
28         Issue No. 7: Whether Defendant adhered to the Section 6 of the Stipulated

                                                1
                JOINT REPORT RE: DISCOVERY DISPUTE - CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 87 Filed 10/22/19 Page 3 of 4 Page ID #:960



1    Protective Order, when producing documents designated Attorney’s Eyes Only and
2    then seeking to meet and confer with Plaintiffs concerning said designation. Plaintiffs
3    further seek clarification regarding the procedure for raising “Attorney’s Eyes Only”
4    issues in future productions.
5          The relevant portion of the Stipulated Protective Order is as follows:
6
7                 [T]he Parties shall meet and confer in the event that either
                  Party discovers such highly sensitive information and
8                 attempt to come to agreement on the propriety of a HIGHLY
9                 CONFIDENTIAL –ATTORNEYS’ EYES ONLY
                  designation. The Parties therefore expressly reserve their
10                right to seek to amend this Protective Order to include a
11                HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY
                  designation. Prior to the resolution of the propriety of a
12                HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13                ONLY designation, document(s) that the Designating Party
                  reasonably and in good faith considers HIGHLY
14                CONFIDENTIAL – ATTORNEYS’ EYES ONLY may be
15                disclosed only to the Receiving Party’s Outside Counsel of
                  Record.
16
17   See Stipulated Protective Order (Dkt. 79), 9:1-18.
18
19   Dated: October 22, 2019                 WINSTON & STRAWN LLP
                                             By: /s/ Jeanifer E. Parsigian1
20                                               Jeffrey L. Kessler
                                                 David G. Feher
21                                               Cardelle B. Spangler
                                                 Diana Hughes Leiden
22                                               Jeanifer E. Parsigian
23                                                Attorneys for Plaintiff
24
25
26
27   1
      I, Jeanifer E. Parsigian, attest that all other signatories listed, and on whose behalf
28   this filing is submitted, concur in the filing’s content and have authorized the filing.

                                                 2
                 JOINT REPORT RE: DISCOVERY DISPUTE - CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 87 Filed 10/22/19 Page 4 of 4 Page ID #:961



1    Dated: October 22, 2019               SEYFARTH SHAW LLP
2                                          By: /s/ Chantelle C. Egan
                                               Ellen E. McLaughlin
3                                              Chantelle C. Egan
                                               Cheryl A. Luce
4                                              Kristen M. Peters
5                                               Attorneys for Defendant
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
               JOINT REPORT RE: DISCOVERY DISPUTE - CASE NO. 2:19-CV-01717-RGK-AGR
